     Case 4:20-cv-03083 Document 13 Filed on 08/17/21 in TXSD Page 1 of 3
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                    August 17, 2021
                    IN THE UNITED STATES DISTRICT COURT                            Nathan Ochsner, Clerk
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

MIKE MENDOZA, JR.,                        §
                                          §
             Petitioner,                  §       CIVIL ACTION NO. H-20-3083
v.                                        §
                                          §
BOBBY LUMPKIN,                            §
                                          §
             Respondent.                  §


                        MEMORANDUM OPINION AND ORDER

      Petitioner, a state inmate proceeding pro se, filed this section 2254 habeas petition

challenging his 2003 state murder conviction.

      This petition is governed by provisions of the Antiterrorism and Effective Death

Penalty Act of 1996 (AEDPA). Under AEDPA, federal habeas corpus petitions are subject

to a one-year limitations period found in 28 U.S.C. § 2244(d), which provides as follows:

      (d)(l) A 1-year period of limitations shall apply to an application for a writ of
             habeas corpus by a person in custody pursuant to the judgment of a
             State court. The limitation period shall run from the latest of –

             (A)    the date on which the judgment became final by the conclusion
                    of direct review or the expiration of the time for seeking such
                    review;

             (B)    the date on which the impediment to filing an application
                    created by State action in violation of the Constitution or laws
                    of the United States is removed, if the applicant was prevented
                    from filing by such State action;

             (C)    the date on which the constitutional right asserted was initially
                    recognized by the Supreme Court, if the right has been newly
     Case 4:20-cv-03083 Document 13 Filed on 08/17/21 in TXSD Page 2 of 3




                      recognized by the Supreme Court and made retroactively
                      applicable to cases on collateral review; or

              (D)     the date on which the factual predicate of the claim or claims
                      presented could have been discovered through the exercise of
                      due diligence.

       (2)    The time during which a properly filed application for State
              post-conviction or other collateral review with respect to the pertinent
              judgment or claim is pending shall not be counted toward any period of
              limitation under this subsection.

28 U.S.C. §§ 2244(d)(l)–(2).

       Petitioner states, and public online state court records show, that petitioner was

convicted of murder and sentenced on July 23, 2003. The conviction was affirmed on appeal

on November 4, 2004, and petitioner did not seek discretionary review. Consequently,

petitioner’s conviction became final on December 4, 2004, and the one-year AEDPA

limitation expired on December 5, 2005. Petitioner’s instant federal habeas petition was filed

no earlier than September 2, 2020, nearly fifteen years after expiration of the AEDPA

limitation.

       Because the petition showed on its face that it was untimely and barred by limitations,

the Court ordered petitioner to show cause by written response why his claims should not be

dismissed as untimely. In his response, petitioner states that he filed state habeas proceedings

commencing in 2009 which were subsequently dismissed for various reasons. As noted

earlier, these proceedings were filed after federal limitations expired and had no statutory or

equitable tolling application.


                                               2
     Case 4:20-cv-03083 Document 13 Filed on 08/17/21 in TXSD Page 3 of 3




       Petitioner has not shown that he was subject to state action that impeded him from

filing the instant petition in a timely manner. See 28 U.S.C. § 2244(d)(1)(B). Nor does he

show a newly recognized constitutional right upon which his petition is based under 28

U.S.C. § 2244(d)(1)(C) or grounds for application of section 2244(d)(1)(D). He establishes

no entitlement to equitable tolling. Accordingly, there is no statutory or other basis to save

petitioner’s untimely federal petition, and it must be dismissed.

       This lawsuit is DISMISSED WITH PREJUDICE as barred by limitations. Any and

all pending motions are DENIED AS MOOT. A certificate of appealability is DENIED.


       Signed at Houston, Texas, on August _17, 2021.




                                                         Gray H. Miller
                                                  Senior United States District Judge




                                              3
